Citation Nr: 1611364	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


ISSUE

Entitlement to service connection for a lumbosacral and sacroiliac spine condition (hereinafter "low back disability").


REPRESENTATION

Appellant represented by:	Angela K. Drake, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from February 1957 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in St. Louis, Missouri.  A transcript of the proceeding has been associated with the claims file.

A July 2014 Board decision denied the Veteran's claim on the merits.  An August 2015 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the July 2014 Board decision and remanded the matter to the Board for further review.  In November 2015, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

By way of background, a March 2014 VA examination report reflects the VA examiner opined that the Veteran's degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine are less likely than not related to his active service.  As noted in the introduction above, a July 2014 Board decision denied the Veteran's claim.  An August 2015 Court order granted a motion by the parties to vacate the Board denial and remand the claim based on the fact that the Veteran was claiming service connection for his entire low back, not just the lumbar spine, and the March 2014 VA examiner did not address the Veteran's diagnosed sacroiliitis.  In November 2015, the Board remanded the claim so that a VA medical opinion be obtained to clarify whether the Veteran's diagnosed sacroiliitis, and any other sacroiliac diagnoses, are related to his reported history of a back injury in service (deemed credible by the Board).  

Subsequently, a December 2015 VA medical opinion was prepared by P.S., a nurse practitioner, which examiner opined that the Veteran's sacroiliitis is less likely than not due to his reported in-service low back injury, reasoning among other things that May 1992 x-rays were negative.

In February 2016, the Veteran's representative, citing Nohr v. McDonald; 27 Vet. App. 124 (2014), requested a copy of the December 2015 VA examiner P.S.'s curriculum vitae, questioning whether the VA examiner, a nurse practitioner, has the commensurate training, education, or experience to rebut the positive July 2015 and September 2015 medical opinions of Dr. J.S., an orthopedic surgeon.

In this case, while the Board notes that the July 2015 and September 2015 private medical opinions of Dr. J.S. include no rationale, regardless, the Board will remand this matter so that a copy of the December 2015 VA examiner's curriculum vitae may be associated with the claims file, and so that a copy may be provided to the Veteran.

In addition, in February 2016, the Veteran submitted in support of his claim a few articles relating to sacroiliitis.  On remand, these articles should be made available to the December 2015 VA examiner, and the VA examiner should be asked whether there is any change in his prior medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Associate with the claims file a copy of the December 2015 VA examiner's (P.S.) curriculum vitae.

Also, provide the Veteran's representative with a copy of P.S.'s curriculum vitae.

2.  Ask the same VA examiner who prepared the December 2015 VA medical opinion to review the claims file, particularly the articles submitted by the Veteran in February 2016 relating to sacroiliitis, and to clarify whether there is any change in the VA examiner's December 2015 VA medical opinion as to whether the Veteran's sacroiliitis is "at least as likely as not" related to his reported history of a back injury in service.  The VA examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

3.  Then, readjudicate the Veteran's claim.  If his claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

